Title: From James Madison to Charles Pettit, 17 March 1806 (Abstract)
From: Madison, James
To: Pettit, Charles


                    § To Charles Pettit. 17 March 1806, Department of State. “I have received the documents contained in your letter of the 6 March. As they present a case precisely similar, as respects the interlocutory order, to the Halifax cases, represented to this department, I must refer you to the answer given to the application made by the Insurance Companies of Philadelphia of one of which you are at the head.”
                